Title: George Washington to Samuel Huntington, 11 October 1780
From: Washington, George
To: Huntington, Samuel


Passaic Falls [New Jersey] October 11, 1780. Approves of resolution for the Army establishment with certain reservations. Recommends either half-pay for life or full pay for seven years for all officers. Approves the number of regiments planned, but recommends an increase in the number of men and officers in each regiment. Makes suggestions concerning the cavalry and artillery. Believes that term of enlistment should be increased and that bounties should be paid in specie. Disapproves of allowing the states to reduce number of regiments and officers; asserts this should be in the hands of Congress.
